DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/12/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/14/2017. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-11 are pending. Claims 1 and 5 are the independent claims. This Final Office action is in response to the “Amendments and Remarks” received on 6/13/2022. 

Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/13/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the interpretations under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101 have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
	However, since the Office is using the same prior art to reject the claims, the Office will attempt all remarks that remain relevant.
	Applicant remarks “Lehmann does not disclose the feature of
transmitting and receiving "definition time point or definition time" as now required by each of the present claims or, in other words, "a time point or time at which a first mobile body desires to take an action about movement or a time point or time in the very near future which the first mobile body desires to know in relation to movement" which leads to the advantages provided by the present invention over the conventional methods and systems discussed in the Background section of the present application. Figs. 2 to 5 of Lehmann illustrate the trajectories 20 and 30 in relation to lane change. However, unlike the claimed invention, Lehmann does not disclose performing a calculation based on the definition time point or definition time” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Further, it remains the Office’s stance that Lehmann clearly discloses the essence of time, and point of time when maneuvers will be or desired to be carried out, and further checks to see if these will be safe. Thus the time element is clearly disclosed in Lehmann as required by the claimed subject matter and the Office respectfully disagrees with applicants remarks.
	Applicants remarks “Blasco Serrano, including the discussion at his paragraph generally discloses transmission of prioritized messages, but he never discloses or suggests the specific setting of a "definition time point" and use of the definition time point as specifically required by the present invention” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Further, Blasco was introduced to show that vehicle not only communicate with messages that state maneuvers and further the communication needs but use a centralized “absolute” time system. Therefore the Office respectfully disagrees.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contains limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 are rejected under 35 USC 103 as being unpatentable over Lehmann et al. (United States Patent Publication 2018/0321689) in view of Blasco Serrano et al. (United States Patent Publication 2016/0360524).
With respect to Claim 1: While Lehman discloses “A mobile-body information acquiring system that exchanges information between mobile bodies” [Lehmann, ¶ 0033-0037]; 
“comprising: a vehicle which is a first mobile body” [Lehmann, ¶ 0033-0037]; 
“an electronic control unit (ECU) which is programmed to control the vehicle for movement” [Lehmann, ¶ 0033-0037]; 
“and including a calculation unit that performs calculation relating to the movement” [Lehmann, ¶ 0033-0037];
“and a communication unit including a transceiver that moves in combination with the vehicle and performs communication of an output from the calculation unit as information” [Lehmann, ¶ 0033-0037]; 
“wherein the calculation unit includes a processing unit that sets a definition time point which  is either a time point at which the first mobile body desires to take an action about movement or a time point in the very near future which the first mobile body desires to know in relation to movement” [Lehmann, ¶ 0033-0037]; 
“and the communication unit transmits information of the set definition  time point which includes time point information expressed by a time point” [Lehmann, ¶ 0014, 0033-0037];
“and the ECU determines whether the first mobile body can safely take the desired action about movement at the definition time” [Lehmann, ¶ 0033-0037]; 
“and notifies a driver of the vehicle of the determination and/or controls the movement of the vehicle based on the determination” [Lehmann, ¶ 0033-0037].
Lehmann does not specifically state an absolute time.
Blasco Serrano, which is also a vehicle to vehicle communication system teaches “and the communication unit transmits information of the time point or the time which includes time point information expressed by an absolute time point” [Blasco Serrano, ¶ 0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Blasco Serrano into the invention of Lehmann to not only using projected trajectory of vehicles communicated for collision avoidance as Lehmann discloses  but to also use absolute time reference frames such as UTC as taught by Blasco Serrano with a motivation of creating a more robust system that has a higher precision [Blasco Serrano, ¶ 0064]. Additionally, the claimed invention is merely a combination of old, well known elements such as V2V collision avoidance and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Lehman discloses “The mobile-body information acquiring system according to claim 1, wherein the set definition time point that is transmitted by the communication unit is a time point after predetermined time from a current time point or a transmission time point” [Lehmann, ¶ 0033-0037].
With respect to Claim 3: Lehman discloses “The mobile-body information acquiring system according to claim 1, wherein the set definition time point that is set by the processing unit includes a plurality of time points or a plurality of kinds of time in the future which are closer to the present in comparison to a time point at which the first mobile body desires to take an action about movement, or a time point in the very near future which the first mobile body desires to know in relation to movement” [Lehmann, ¶ 0033-0037].
With respect to Claim 4: Lehman discloses “The mobile-body information acquiring system according to claim 3, wherein the communication unit transmits information of at least two or more set definition time points or two or more kinds of time among the plurality of time points or the plurality of kinds of time which are set through communication performed once” [Lehmann, ¶ 0033-0037].

With respect to Claim 5: While Lehman discloses “A mobile-body information acquiring system that exchanges information between mobile bodies comprising” [Lehmann, ¶ 0033-0037]; 
“a vehicle which is a first mobile body” [Lehmann, ¶ 0033-0037];
“an electronic control unit (ECU) which is programmed to control the first mobile body for movement and including a calculation unit that performs calculation relating to the movement” [Lehmann, ¶ 0033-0037];
“a communication unit including receiver and a transmitter” [Lehmann, ¶ 0033-0037]; 
 “wherein the receiver receives a time definition point which is either a time point at which the first mobile body desires to take an action about the movement or a time point in the very near future which the first mobile body desires to know in relation to movement as information” [Lehmann, ¶ 0014, 0033-0037]; 
“the calculation unit that calculates the information relating to movement of a second mobile body on the basis of the definition time point” [Lehmann, ¶ 0033-0037]; 
“the transmitter transmits information of a calculation result obtained by the calculation unit to the first mobile body” [Lehmann, ¶ 0033-0037]; 
“wherein the information that is transmitted to the first mobile body includes time point information expressed by a time point” [Lehmann, ¶ 0033-0037];
“and the ECU determines whether the first mobile body can safely take the desired action about the movement at the definition time, and notifies a driver of the vehicle of the determination and/or controls the movement of the vehicle based on the determination” [Lehmann, ¶ 0033-0037];
Lehmann does not specifically state an absolute time.
Blasco Serrano, which is also a vehicle to vehicle communication system teaches “and the communication unit transmits information of the time point or the time which includes time point information expressed by an absolute time point” [Blasco Serrano, ¶ 0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Blasco Serrano into the invention of Lehmann to not only using projected trajectory of vehicles communicated for collision avoidance as Lehmann discloses  but to also use absolute time reference frames such as UTC as taught by Blasco Serrano with a motivation of creating a more robust system that has a higher precision [Blasco Serrano, ¶ 0064]. Additionally, the claimed invention is merely a combination of old, well known elements such as V2V collision avoidance and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 6: all limitations have been examined with respect to the system in claims 1-4. The method taught/disclosed in claim 6 can clearly perform on the system of claims 1-4. Therefore claim 6 is rejected under the same rationale.
With respect to Claim 7: all limitations have been examined with respect to the system in claims 1-4. The program taught/disclosed in claim 7 can clearly perform on the system of claims 1-4. Therefore claim 7 is rejected under the same rationale.
With respect to Claim 8: all limitations have been examined with respect to the system in claims 1-4. The mobile body taught/disclosed in claim 8 can clearly perform on the system of claims 1-4. Therefore claim 8 is rejected under the same rationale.
With respect to Claim 9: Lehman discloses “The mobile-body information acquiring system according to claim 5, wherein the time point or the time that is transmitted by the transmission unit is a time point after a predetermined time from a current time point or a transmission time point” [Lehmann, ¶ 0033-0037].
With respect to Claim 10: Lehman discloses “The mobile-body information acquiring system according to claim 5, wherein the calculation unit includes a processing unit that sets the definition time point at which the first mobile body desires to take an action about movement or a time point or time in the very near future which the first mobile body desires to know in relation to movement” [Lehmann, ¶ 0033-0037]; 
“and wherein the definition time point that is set by the processing unit includes a plurality of time points or a plurality of kinds of time in the future which are closer to the present in comparison to a time point at which the first mobile body desires to take an action about movement, or a time point in the very near future which the first mobile body desires to know in relation to movement” [Lehmann, ¶ 0033-0037].
With respect to Claim 11: Lehman discloses “The mobile-body information acquiring system according to claim 10, wherein the transmission unit transmits information of at least two or more time points or two or more kinds of time among the plurality of time points or the plurality of kinds of time which are set by the processing unit based on communication which the communication unit performed once” [Lehmann, ¶ 0033-0037].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669